Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Detailed Action

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-8, 10, 12, 13, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnik (2021/0049837) in view of the Well Known Prior Art MPEP 2144.03.
     With respect to claim 1, Karnik teaches  a method comprising: receiving, by a mobile device 104, sensor data 108 (see para. 41) with a vehicle that includes the device, see para. 78.  Karnik teaches processing the sensor data with  a rule based detection model, see paragraph  40 lines 19-21, to determine a probability of a first threshold (based on IMU measurements between driving points).  Karnik teaches preprocessing acceleration data (para. 49) of the sensor data to generate calibrated acceleration data (training data taken from IMU measurements of  the driver’s acceleration habits) when 
     What Karnik does not teach is the use of the device for sensing video data and processing it as claimed.


   With respect to claim 2, Karnik teaches  providing a location of the vehicle accident to emergency service (see para. 158, lines 6-17).

     With respect to claim 3, Karnik teaches  wherein additional actions after a vehicle accident  teaches, retraining at least one rule based detector model, see para. 159.

     With respect to claim 4, Karnik teaches regarding a first threshold, receiving new sensor data (driving behavior), such as acceleration data or acceleration patterns which the learning model has learned and taken statistics on driving behaviors. 

     With respect to claim 5, Karnik teaches  receiving sensor data to satisfy the second threshold probability. See paragraphs 159 and 160. This occurs when the system has failed to  obtained a false positive such that old data maybe discarded  for new sensor data to improve the probability of  a crash result based on the driver’s behavior. 



     With respect to claim 7, Karnik teaches historical anomaly data that is associated with a vehicle, namely engine vibrations and vibrations caused by road conditions, including potholes, see paras. 53 and 54. 
    What is not specifically shown is  that Karnik is directed to a plurality of vehicles. However, if the device is functional in one vehicle, then it can be deployed in on or more other vehicles. 
     The examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to use the device 104 in  more than one other vehicle for determining the probabilities of crashes  and alerting the emergency services and other auxiliary  actions in lieu of a crash. 
   
     With respect to claim 8, Karnik teaches a mobile device 104 comprised of one or processor 148 configured to: receive sensor data via sensor block 108 (see para. 41) which is associated with a vehicle, wherein the device is disposed within the vehicle. 
       Karnik teaches processing the sensor data with  a rule based detection model, see paragraph  40 lines 19-21, to determine a probability of a first threshold (based on IMU measurements between driving points).  Karnik teaches preprocessing acceleration data (para. 49) of the sensor data to generate calibrated acceleration data (training data taken from IMU measurements of  the driver’s acceleration habits) when the probability 
     What Karnik does not teach is: 1) the use of the device for sensing video data and processing it as claimed and 2) historical information in a plurality of vehicles as claimed. 

     With regard to the second point, Karnik teaches historical anomaly data that is associated with a vehicle, namely engine vibrations and vibrations caused by road conditions, including potholes, see paras. 53 and 54. 
    What is not specifically shown is Karnik is directed to plurality of vehicles. However, if the device is functional in one vehicle, then it can be deployed in on or more other vehicles. 
     The examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to use the device 104 in other vehicles for determining the probabilities of crashes  and alerting the emergency services and other auxiliary  actions in lieu of a crash. 
  
     With respect to claim 10, Karnik teaches calibrating the sensing data by  IMU, disposed within the device 104, for taking measurements (including acceleration and braking data)  when the device 104 is stationary, see para. 109, lines 14-20. Karnik also teaches that measurements for acceleration may be taken while the user is driving, see 

     With respect to claim 12, Karnik teaches removing the false positive values to generate filtered  sensor data, by removing road noise, engine noise or other threshold values whose amplitudes are higher than a predetermined threshold,  see paras. 53 and  54.

     With respect to claim 13, Karnik teaches a machine learning model described at paras. 53 and 101 and uses a neural network. 
    What is not taught is the specific use of  the convolution neural network as claimed. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the specific CNN algorithm as the neural network of choice for acting as the machine learning  for predicting the likelihood of  a crash given the driver’s behavior patterns in lieu of the real-time operation of the vehicle. 

     With respect to claim 15, Karnik teaches  a non-transitory computer readable medium (central memory) for storing instructions (para. 40, line 29) when executed by  one or more processors  of the device, (para. 40, line 28), to cause the processor(s) to: receive, by a mobile device 104, sensor data 108 (see para. 41) with a vehicle that includes the device, see para. 78.  Karnik teaches processing the sensor data with  a rule based detection model, see paragraph  40 lines 19-21, to determine a probability of 

     Karnik teaches sensing data but does not teach that the sensor is a video or image sensor.  However, Karnik does  teach  an external device 132, and states that external device 132 may be a laptop or smart phone, see para. 37.   It would have been obvious to one of ordinary skill in the art, before the effective filing  of the claimed invention, that smart phones and laptops have external cameras which are used to take images. It is assumed that a camera is used to determine the status of persons involved in a crash as suggested in para. 158.   

     With respect to claim 16,  Karnik teaches  a non-transitory computer readable medium (central memory) for storing instructions (para. 40, line 29) when executed by  one or more processors  of the device, (para. 40, line 28), to cause the processor(s) to provide a location of the vehicle accident to emergency services (see para. 158, lines 6-17).   Karnik teaches  wherein additional actions after a vehicle accident  teaches, retraining at least one rule based detector model, see para. 159.

     With respect to claim 18,  Karnik teaches  a non-transitory computer readable medium (central memory) for storing instructions (para. 40, line 29) when executed by  one or more processors  of the device, (para. 40, line 28), to cause the processor(s) to calibrate the sensing data by  IMU, disposed within the device 104, for taking measurements (including acceleration and braking data)  when the device 104 is stationary, see para. 109, lines 14-20. Karnik also teaches that measurements for 

     With respect to claim 20,  Karnik teaches  a non-transitory computer readable medium (central memory) for storing instructions (para. 40, line 29) when executed by  one or more processors  of the device, (para. 40, line 28), to cause the processor(s) to remove false positive values to generated filtered  sensor data, by removing road noise, engine noise or other threshold values whose amplitudes are higher than a predetermined threshold,  see paras. 53 and  54.

                           Claims Objected As Containing Allowable Matter
Claims 9,  11, 14,  17 and 19, are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664